Exhibit 10.1 To: China Health Resource, Inc. 343 Sui Zhou Zhong Road Suining City, Sichuan Province People’s Republic of China Date: September 29, 2010 Re: Resignation To the Board of Directors: It has been a pleasure to serve as an officer and director for China Health Resource, Inc. (“Company”). I hereby respectfully, submit my resignation to depart as a member of the Board of Directors and as Chief Executive Officer, effective immediately. There are no disagreements between the parties. Sincerely, /s/Yi Zhou Yi Zhou
